Citation Nr: 1503557	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-31 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for PTSD.  

In November 2014, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of the hearing is of record and associated with the Virtual VA file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his service-connected PTSD is more severe than the current evaluation reflects.  He stated that he has extreme anger management issues and he prefers to be isolated from others.  

During the Veteran's November 2014 VA videoconference hearing, the Veteran related that he had undergone his most recent VA examination in April 2014.  He stated that the examiner found him to be pleasant, well dressed, with a nice disposition.  However, the Veteran also indicated that his VA examination report was not reflective of the information he provided to the examiner and he believes that the examiner downplayed his symptoms because he is now being medicated.  The Veteran believes that the examination report did not contain sufficient detail and is inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2012).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As a result, the Board finds that the Veteran needs to be provided another VA psychiatric examination by a different examiner.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the RO/AMC.  

2.  The Veteran should undergo an appropriate VA psychiatric examination to determine the current severity of the Veteran's PTSD.  He should be examined by a different physician than the one who examined him in April 2014.   All indicated studies should be performed.  The VBMS file must be reviewed prior to the examination.  The Veteran's lay statements provided about his disability must be considered.  The psychiatric examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner is also requested, if possible, to determine and specifically list all symptoms and the levels of social and occupational impairment experienced by the Veteran that are attributable to his PTSD.   The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.  

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected PTSD and the effect it has on the Veteran's employment.  

3.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the evidence of record.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



